Exhibit 4 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree that the statement on Schedule 13D to which this Agreement is annexed as Exhibit 4 is filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:May 3, 2010 DHAB, LLC By: /s/ William H. Bethell Name:William H. Bethell Title:Chief Financial Officer /s/ J. Kevin Adams J. Kevin Adams /s/ William H. Bethell William H. Bethell /s/ Daniel L. Brown Daniel L. Brown
